DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“primary measuring device” in claim 1;
“secondary measuring device” in claim 2;
“measuring device” in claims 12, 17, 21 and 
“measuring devices” and “second measuring devices” in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 4: “the energy conversion device consists of multiple parts that are interchangeable” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-30, 32, 34 and 36 are objected to because of the following informalities:  
Claim 1 recites: “Blade”, “memory” and “A controller” respectively in line 2, 6 and 7 which should read: “a blade”; “a memory” and “a controller” respectively.
Claim 2 recites: “The energy conversion device of claim 1, an additional” which should read “The energy conversion device of claim 1, further comprising”
Claim 3 recites in line 1: “The energy conversion device of claim 1, an energy conversion device wherein”; “the fluid flow is made by wind” which should read: “The energy conversion device of claim 1, wherein” and “the fluid flow is”.
Claims 4 and 7 each recites in line 1: “The energy conversion device of claim 1, the aforementioned” should read: “The energy conversion device of claim 1, wherein the aforementioned”.
Claim 5 recites in line 1: “The energy conversion device of claim 4, an energy conversion device wherein” which should read: “The energy conversion device of claim 4 , wherein”.
Claim 6 recites in line 1: “The energy conversion device of claim 1, the energy conversion device” should read: “ The energy conversion device of claim 1, wherein the energy conversion device”.
Claims 7-10 each recites in line 1 “The energy conversion device of claim 1, the” which should read: “The energy conversion device of claim 1, wherein the”.
Claim 7-8 each recites in line 3: “the control signal” which should read “the control signals”.
Claim 11 recites in line 1: “The energy conversion device of claim 1, each of” should read “The energy conversion device of claim 1, wherein each of”.
Claim 12 recites in line 2:  “Blade”; which should read “ a blade”.
Claim 13 recites: “The energy conversion device of claim 12, memory” which should read “The energy conversion device of claim 12, wherein a memory”.
Claims 14 and 16 each recites: “The energy conversion device of claim 12, the” which should read: “The energy conversion device of claim 12, wherein the”.
Claim 15 recites: “The energy conversion device of claim 12, an energy conversion device that determines” in lines 1-2; “control signal” in line 4; “a primary” in line 4 and “second measured value” in line 5 which should read: “The energy conversion device of claim 12, wherein the energy conversion device determines”; “the primary” and “the second measured value”.
Claim 17 recites “Blade” in line 2 and “memory” in line 5 which should read: “a blade” and “a memory”.
Claim 18 recites “The energy conversion device of claim 17, the aforementioned” should read: “The energy conversion device of claim 17, wherein the aforementioned”.
Claims 19 and 21, each recites in line 1: “The energy conversion device of claim 17, an energy conversion device wherein” in line which should read “The energy conversion device of claim 17, wherein”.
Claim 19 recites “Positional” in line 2 and “Primary location” in line 6 which should read “positional” and “primary location”.
Claim 20 recites: “The energy conversion device of claim 17, the energy conversion device” in line 1 and “Restoration” in line 3 which should read: “The energy conversion device of claim 17, wherein the conversion device”.
Claim 22 recites “control signal” in line 4 and “primary actuator” in line 7 which should read: “a control signal” and “a primary actuator”.
Claim 23 recites: “The first wind power generating system of claim 22, each of” in line 1 which should read “The first wind power generating system of claim 22, wherein each of”.
Claims 24-26 each recites: “The first wind power generating system of claim 22, the” which should read “The first wind power generating system of claim 22, wherein”.
Claim 25 recites “leading edges” in line 2 and  “the blade” in lines 2-3 which should “the primary blade” and “a leading edge”.
Claim 26 recites “the blade” in line 1 and line 5 and lines 4-5; “trailing edges” in lines 1-2 which should “the primary blade” and “a trailing edge”.
Claim 27 recites “A wind primary power generator” in line 1 which should read “A primary wind power generator”.
Claims 28-30 each recites “The first wind power generating system of claim 27, the” in line 1 which should read “The primary wind power generator of claim 27, wherein the”.
Claims 28-29 each recites “the control signal” respectively in line 2 and line 3 which should read “the control signals”.
Claim 29 recites “leading edges” in line 2 and “ which should read “a leading edge”.
Claim 30 recites “trailing edges” in lines 1-2; “the blade” in lines 4-5 and line 5 which should read “a trailing edge” and “the primary blade”.
Claim 32 recites: “The method of claim 31, each of” in line 1 which should read “The method of claim 31, wherein each of”.
Claim 34 recites “The operating method of Claim 33, the” which should read “The method of operating of claim 33, wherein the”.
Claim 36 recites “The operating method of Claim 35, the” which should read “The operational method of claim 35, wherein the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation recites “the response of the blade” in line 3; “the measurement result” in line 4; “the primary value” in line 7; “the primary control value” in line 8; “the above primary measuring equipment”. There is insufficient antecedent basis for this limitation in the claims.
Claims 2 and 19 are indefinite because the claims include more than one sentence. Applicant is reminded that each claim is the object of a sentence which must begin with a capital letter and end with a period.
Claim 2 recites the limitation "the measurement results" in line 3; “the second control value” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites: “the multiple parts comprising it is an airtight area”. It is unclear what is this meant by the limitation.
Claim 6 recites: “the energy conversion device shall be comprised of”. The used of the word “shall” renders the claim indefinite because the word is not an affirmative expression and it is unclear whether the device is actually comprised of the elements recited in the claim. The metes and bounds of the claim is unknown. Applicant may amend to “the energy conversion device is comprised of”.
Claims 8 and 9 each recites “the gap” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “opening and closing of the leading edge, the gap between the leading edge and the blade, or the angle between the leading edge and the blade. It is unclear how the gap  and the angle are defined. How can a gap or an angle be formed between a leading edge which is part of the blade and the blade? The metes and bounds of the claims are unclear.
Claim 9 recites: “opening and closing of the trailing edge, the gap between the trailing edge and the blade, and the angle between the trailing edge and the blade”. It is unclear how the gap  and the angle are defined. How can a gap or an angle be formed between a trailing edge which is part of the blade and the blade? The metes and bounds of the claims are unclear.
Claim 10 recites the limitation "the storage time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the response of the blade" in line 3; “the measurement result” in line 4; “the primary value” in lines 5-6; “the above measuring equipment” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “a control signal” in lines 2-3. It is unclear whether The “a control signal” is a part of the “control signals” recited in claim 1 or is a different control signal. The metes and bounds of the claims are unclear.
Claim 14 recites: “the controller above is an energy conversion device”. It is unclear how the controller which is part of the energy conversion device which comprises a multiplicity of element is itself an energy conversion device. Do we have an energy conversion device within an energy conversion device? The metes and bounds of the claims are unclear.
Claim 15 recites the limitation "the second measurement device" in line 2; “the second measured value” in line 3; “the first measurement device” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the response of the blade" in line 3; “the measurement result” in line 4; “the internal environment of the device” in line 6; “the secondary values” in line 6; “the external environment of the device” in line 7; “the memory output” in line 9; “the measurement devices” in line 9 and “control signal output”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cumulative generation amount" in line 3; “the cumulative fatigue life of the blade” in line 4; “the cumulative ultraviolet light amount” in line 4; “the primary location” in lines 6-7; “the second location information” in lines 7-8; “the secondary location” in line 8; “the primary locations” in line 9 and “the secondary locations”. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites: “the energy conversion device shall be comprised of”. The used of the word “shall” renders the claim indefinite because the word is not an affirmative expression and it is unclear whether the device is actually comprised of the elements recited in the claim. The metes and bounds of the claim is unknown. Applicant may amend to “the energy conversion device is comprised of”.
Claim 20 is further indefinite because it recites: “the following measuring devices and secondary measuring devices. It is unclear from the claims what “the measuring devices and secondary measuring devices are or represent. The metes and bounds of the claims are unclear.
Claim 21 recites the limitation "the primary control values” in line 5; “primary control values” in line 5; “the wind power value output” in line 6; “the control signal output”. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the secondary  wind energy conversion devices".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites: “changing the gap between the trailing edge and the blade” and “changing the angle between the leading edge and the blade”. It is unclear how the gap  and the angle are defined. How can a gap or an angle be formed between a leading edge which is part of the blade and the blade? The metes and bounds of the claims are unclear.
Claim 26 recites the limitation "the gap" in line . There is insufficient antecedent basis for this limitation in the claim.
Claim 26 further recites: “changing the gap between the trailing edge and the blade” and “changing the angle between the trailing edge and the blade”. It is unclear how the gap  and the angle are defined. How can a gap or an angle be formed between a trailing edge which is part of the blade and the blade? The metes and bounds of the claims are unclear.
Claim 27 recites the limitation "the control values" in line 3; “the pieces of information” in lines 3-4; “the primary control value” in line 6; “the control signal output” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites: “changing the gap between the trailing edge and the blade” and “changing the angle between the leading edge and the blade”. It is unclear how the gap  and the angle are defined. How can a gap or an angle be formed between a leading edge which is part of the blade and the blade? The metes and bounds of the claims are unclear.
Claim 30 further recites: “changing the gap between the trailing edge and the blade” and “changing the angle between the trailing edge and the blade”. It is unclear how the gap  and the angle are defined. How can a gap or an angle be formed between a trailing edge which is part of the blade and the blade? The metes and bounds of the claims are unclear.
Claim 31 recites the limitation "the method" in line 1; “the measured result” in lines 3-4; “the blade” in line 4; “the primary control values” in 5; “the control values” in line 6; “the memory” in line 6; “the output measured value” in lines 6-7; “the controller” in line 7 and line 9 and “the control signal output” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites: “the other energy conversion devices” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the method of operating" in line 1; “the primary wind generator” in line 1; “the wind power” in line 4; “the primary values” in line 5; “the stored memory” in line 5; “the measured output”; “the control signal output” line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 further recites “generate wind value”. It is unclear as to what is meant by “wind value”.
Claim 34 recites the limitation “the wind power generation system’s method of operation” in line 2;  "the leading edges" in line 5 and the “trailing edges” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the secondary wind power generator" in lines 2-3 and in lines 7-8; “the wind power generating system’s method of operation” in lines 3-4; “the controller” in line 5; “the pieces” in line 6; “the primary control values” in line 9; “the control values” in line 9; “the memory” in line 10; “the values output” in line 10; “the receiver” in line 10; “the output control signal” in line 12 .  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the wind power generator’s operating method" in line 1; “the accrued power” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-36 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors and antecedent basis issues rendering the claims unclear and confusing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-21 and 31-32 as far as definite and understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al. (US 2013/0280067 A1) hereinafter Goodman.
Regarding claim 1, Goodman teaches an energy conversion device for converting mechanical energy obtained from fluids into electrical energy, comprised of:
a blade (14) (Fig. 2A), a primary measuring device (load sensor in para. 0050) for measuring the response of the blade and generating a primary measured value corresponding to the measurement result (para. 0050) when a fluid flow is applied to the blade by an external force (Figs. 2a-2c);
a memory (43) for storing control values (paras. 0054-0062);
a controller (33, 35) configured to generate control signals using the primary value above and to read the primary control value among control values within the memory derived from responding to the above primary measured value output from the above primary measuring equipment (para. 0052); and
an actuator configured (34) to change the three-dimensional shape of the blade in response to the control signal from the controller (paras. 0047 and 0052).
Regarding claim 2, Goodman teaches all the claimed limitations as stated above in claim 1. Goodman further teaches: an additional secondary measuring device that measures the position of the blade and produces a secondary measurement value which corresponds to the measurement results and is sent in conjunction (Para. 0052-0060). The aforementioned controller reads the secondary control value from the control values of the memory in response to the primary measurement value and the secondary measurement value output from the secondary measurement device to generate control signals using the above secondary control value (Para. 0052-0060).
Regarding claim 3, Goodman teaches all the claimed limitations as stated above in claim 1. Goodman further teaches the fluid flow is wind (Fig. 2a).
Regarding claim 4, Goodman teaches all the claimed limitations as stated above in claim 1. Goodman further teaches the aforementioned blade used in the energy conversion device consists of multiple parts that are interchangeable (blade 14 includes flaps 21a-21c which are part of the blade and interchangeable).
Regarding claim 5, Goodman teaches all the claimed limitations as stated above in claim 4. Goodman further teaches an energy conversion device wherein at least one of the multiple parts comprising it is an airtight area (Figs. 2a).
Regarding claim 6, Goodman teaches all the claimed limitations as stated above in claim 1. Goodman further teaches the energy conversion device shall be comprised of at least one of the following as the primary measured value: restoration force of the blade, elasticity of the blade, aeroelasticity of the blade, fatigue load on the blade, vibration of the blade, stress on the blade. weight of the blade, buoyancy ofWO 2018/105969PCT/KR2017/014077 the blade, rotational speed of the blade, pitch angle of the blade, strain on the blade, acceleration of the blade, the amount of ultraviolet light on the blade, the amount of solar radiation on the blade, the speed of the fluid flow, the temperature of the blade, or the relative humidity of the blade (para. 0050).
Regarding claim 7, Goodman teaches all the claimed limitations as stated above in claim 1. Goodman further teaches the aforementioned actuator changes the three-dimensional shape of the blade by adjusting the pitch angle of the blade in response to the control signal (paras. 0044-0045).
Regarding claim 8, Goodman teaches all the claimed limitations as stated above in claim 1. Goodman further teaches the blade contains leading edges (Figs. 2a-2c), and the actuator changes the three-dimensional shape of the blade by controlling at least one of the following by responding to the control signal: opening and closing of the leading edge, the gap between the leading edge and the blade, or the angle between the leading edge and the blade (Figs. 2a-2c).
Regarding claim 9, Goodman teaches all the claimed limitations as stated above in claim 1. Goodman further teaches the blade contains trailing edges (Figs. 2a-2c),, and the actuator changes the three-dimensional shape of the blade by controlling at least one of the following by responding to the control signal: opening and closing of the trailing edge the gap between the trailing edge and the blade, and the angle between the trailing edge and the blade (Figs. 2a-2c).
Regarding claim 10, Goodman teaches all the claimed limitations as stated above in claim 1. Goodman further teaches the primary control value contains multiple values that are independent of each other (paras. 0053-0055) and an energy conversion device that generated the above control signals depending on the storage time (0053-0054).
Regarding claim 11, Goodman teaches all the claimed limitations as stated above in claim 1. Goodman further teaches each of the control values stored in the memory has independent values according to the following piece of information: weather information around the energy conversion device (para. 0043).
Regarding claim 12, Goodman teaches an energy conversion device for converting mechanical energy obtained from flowing fluids into electrical energy, comprised of: blade (14); a measuring device (load sensor in para. 0050) for measuring the response of the blade and generating a primary measured value corresponding to the measurement result (para. 0050) when a fluid flow is applied to the blade by an external force (Figs. 2a-2b); 
a controller (33, 35) configured to generate control signals using the primaryWO 2018/105969PCT/KR2017/014077 value derived from responding to the above primary measured value output from the above primary measuring equipment (para. 0052; Fig. 3)
and an actuator (34) configured to change the three- dimensional shape of the blade in response to the control signal output from the controller (paras. 0044-0045).
Regarding claim 13, Goodman teaches all the claimed limitations as stated above in claim 12. Goodman further teaches a memory (43) (paras. 0054-0062) for storing a computational fluid dynamics (CFD) program is added (para. 0016), wherein the controller generates a control signal by using the primary measured values through a CFD program derived from a CFD program stored in the memory (paras. 0016 and 0054-0062).
Regarding claim 14, Goodman teaches all the claimed limitations as stated above in claim 12. Goodman further teaches the controller above is an energy conversion device (para. 0052), which generates control signals (para. 0052) using the primary measurement value and the following piece of information: weather around the energy conversion device (para. 0043).
Regarding claim 15, Goodman teaches all the claimed limitations as stated above in claim 12. Goodman further teaches an energy conversion device that determines the blade location, contains the second measurement device which generates the second measured value, and the blade above which generates the control signal above using a primary measured value from the first measurement device and second measured value from the second measurement device (paras. 0052-0062).
Regarding claim 16, Goodman teaches all the claimed limitations as stated above in claim 12. Goodman further teaches the blade contains leading edge or trailing edges (Figs. 2a-2c; para. 0044-0045), and the actuator changes the three-dimensional shape of the blade by controlling at least one of the following by controlling pitch angle of the blade (para. 0049), opening or closing the leading edge or the trailing edge (Figs. 2a-2c; para. 0044-0045).
Regarding claim 17, Goodman teaches an energy conversion device for converting mechanical energy obtained from flowing fluids into electrical energy, comprised of: blade (14); a measuring device (load sensor in para. 0050) for measuring the response of the blade and generating a measured value corresponding to the measurement result when a fluid flow is applied to the blade by an external force (para. 0050) ; memory (43) for storing control values that correspond to a combination of primary values that represent the internal environment of the device and the secondary values that represent the external environment of the device (paras. 0054-0062);
 a controller (33, 35) configured to generate control signals in response to any one of the control values extracted from the memory output derived from the measurement devices (para. 0052); and 
an actuator (34) configuredWO 2018/105969PCT/KR2017/014077 to change the three-dimensional shape of the blade in response to the control signal output from the controller (paras. 0047 and 0052).
Regarding claim 18, Goodman teaches all the claimed limitations as stated above in claim 17. Goodman further teaches the aforementioned memory is cache memory contained within the aforementioned controller (paras, 0054-0055).
Regarding claim 19, Goodman teaches all the claimed limitations as stated above in claim 17. Goodman further teaches the internal environment is comprised of positional information of the blade the cumulative generation amount of the energy conversion device, the cumulative fatigue life of the blade, the cumulative ultraviolet light amount on the blade, or the remaining lifespan of the blade (para. 0049) and the external environment is comprised of primary location where the energy conversion device is installed, the secondary location information on the secondary location where a separate energy conversion device is installed, or weather and terrain information for at least one of the primary locations and the secondary locations. (para. 0043).
Regarding claim 20, Goodman teaches all the claimed limitations as stated above in claim 17. Goodman further teaches the energy conversion device shall be comprised of at least one of the following measuring devices and secondary measuring devices that measure the location of the blade: restoration force of the blade, elasticity of the blade. aeroelasticity of the blade, fatigue load on the blade, vibration of the blade, stress on the blade, gravity of the blade, buoyancy of the blade, rotational speed of the blade, pitch angle of the blade, strain on the blade, acceleration of the blade, the amount of ultraviolet light on the blade, the amount of solar radiation on the blade, the speed of the fluid flow, the temperature of the blade, or the relative humidity of the blade (para. 0050).
Regarding claim 21, Goodman teaches all the claimed limitations as stated above in claim 17. Goodman further teaches the blade contains leading edge or trailing edges (Figs. 2a-2c; para. 0044-0045), and the actuator changes the three-dimensional shape of the blade by controlling at least one of the following by controlling pitch angle of the blade (para. 0049), opening or closing the leading edge or the trailing edge (Figs. 2a-2c; para. 0044-0045).
Regarding claim 31, Goodman teaches in the method of operating the energy conversion device for converting mechanical energy obtained from flowing fluids into electrical energy, and is comprised of the following stages: 
a stage to generate measurement values equivalent to the measured result of the blade response of the blade’s response when a fluid flow is applied to the blade by an external force (para. 0050);
a stage to generate control signals using the primary control value read from the control values stored in the memory (43) (paras. 0054-0062) that have been formed in response to the output measured values from the controller (33, 35) (paras. 0054-0062; Fig. 3); and a stage where an actuator (34) is configured to change the three-dimensional shape of the blade in response to the control signal output from the controller (paras. 0047 and 0052).
Regarding claim 32, Goodman teaches all the claimed limitations as stated above 31. Goodman further teaches each of the control values stored in the memory has independent values for the method of operation according to at least one of the following pieces of information: weather information around the energy conversion device, terrain information for the location where the energy conversion device is installed, and locational information relative to the other energy conversion devices (para. 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-30, 33-36 as far as indefinite and understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Cardinal (US 2015/0219075 A1) hereinafter Cardinal.
Regarding claim 22, Goodman teaches a  primary wind power generator (13) comprised of a primary blade (14) (Fig. 1)  and a primary actuator (34) (para. 0052; Fig. 3); a measuring device (load sensor in para. 0050) for measuring wind power to generate wind power values (para. 0050); 
a memory (43) for storing control values (paras 0052-0062) and;
 a controller (33, 35) configured to generate control signal in response to WO 2018/105969PCT/KR2017/014077 the primary control values that are read from the primary control value among the control values from the memory in response to the wind power value output from the measuring device (para. 0052), 
and primary actuator (34) that changes the three-dimensional shape of the primary blade in response to the control signal output from the controller (paras. 0047 and 0052).
Goodman does not explicitly disclose a secondary wind power generator comprising a secondary blade.
However, Cardinal drawn to a power generating system teaches a primary wind power generator (301) comprised of a primary blade (Fig. 3) and a secondary power generator (302) comprising a secondary blade (paras. 0049) and a controller (305) for controlling the primary and secondary power generators (para. 0049).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Goodman by adding a secondary power generator to the primary power generator as taught by Cardinal in order to increase power output.
Regarding claim 23, Goodman as modified by Cardinal teaches all the claimed limitations as stated above 22. Goodman as modified by Cardinal further teaches each of the control values stored in the memory has an independent value according to at least one of the following pieces of information: weather information around the primary wind energy conversion device, terrain information for the location where the primary wind energy conversion device is installed, or locational information relative to the secondary wind energy conversion devices (Goodman, para. 0050).
Regarding claim 24, Goodman as modified by Cardinal teaches all the claimed limitations as stated above 22. Goodman as modified by Cardinal further teaches the aforementioned primary actuator changer die three-dimensional shape of the primary blade by adjusting the pitch angle of the primary blade in response to the control signal (Goodman, paras. 0044-0045).
Regarding claim 25, Goodman as modified by Cardinal teaches all the claimed limitations as stated above 22. Goodman as modified by Cardinal further teaches the primary blade contains leading edges (Goodman, Figs. 2a-2c), and the actuator changes the three-dimensional shape of the blade by controlling at least one of the following by responding to the control signal: opening and closing of the leading edge, the gap between the leading edge and the blade, or the angle between the leading edge and the primary blade (Goodman; Figs. 2a-2c; para. 0052).
Regarding claim 26, Goodman as modified by Cardinal teaches all the claimed limitations as stated above 22. Goodman as modified by Cardinal further teaches the blade contains trailing edges (Goodman, Figs. 2a-2c; para. 0052), and the actuator changes the three-dimensional shape of the blade by controlling at least one of the following by responding to the control signal: opening and closing of the trailing edge the gap between the trailing edge and the blade, and the angle between the trailing edge and the blade (Goodman, Figs. 2a-2c; para. 0052).
Regarding claim 27, Goodman teaches  wind primary power generator comprised of a primary blade (14) (Fig. 1) and a primary actuator (34);
 a memory (43) for storing the control values (paras 0052-0062); 
a receiver (35) that receives at least one of the pieces of information regarding weather and terrain information around the primary wind power generator (paras. 0051-0052);
a controller (33) that generates control signals in response to the primary control value that has been selected from the control values in the memory in response to the output of the receiver,
and the primary actuator (34) that changes the three dimensional shape ofW 2018/105969PCT/KR2017/014077 the primary blade in response to the control signal output from the controller (paras. 0047 and 0052).
Goodman does not explicitly disclose a secondary wind power generator comprising a secondary blade.
However, Cardinal drawn to a power generating system teaches a primary wind power generator (301) comprised of a primary blade (Fig. 3) and a secondary wind power generator (302) comprising a secondary blade (paras. 0049) and a controller (305) for controlling the primary and secondary wind power generators (para. 0049).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Goodman by adding a secondary power generator to the primary power generator as taught by Cardinal in order to increase power output.
Regarding claim 28, Goodman as modified by Cardinal teaches all the claimed limitations as stated above in claim 27. Goodman as modified by Cardinal further teaches the aforementioned primary actuator changer die three-dimensional shape of the primary blade by adjusting the pitch angle of the primary blade in response to the control signal (Goodman, paras. 0044-0045).
Regarding claim 29, Goodman as modified by Cardinal teaches all the claimed limitations as stated above 27. Goodman as modified by Cardinal further teaches the primary blade contains leading edges (Goodman, Figs. 2a-2c), and the actuator changes the three-dimensional shape of the blade by controlling at least one of the following by responding to the control signal: opening and closing of the leading edge, the gap between the leading edge and the blade, or the angle between the leading edge and the primary blade (Goodman; Figs. 2a-2c; para. 0052).
Regarding claim 30, Goodman as modified by Cardinal teaches all the claimed limitations as stated above 27. Goodman as modified by Cardinal further teaches the blade contains trailing edges (Goodman, Figs. 2a-2c; para. 0052), and the actuator changes the three-dimensional shape of the blade by controlling at least one of the following by responding to the control signal: opening and closing of the trailing edge the gap between the trailing edge and the blade, and the angle between the trailing edge and the blade (Goodman, Figs. 2a-2c; para. 0052).
Regarding claim 33, Goodman teaches in regards to the method of operating the primary wind power generator comprisedWO 2018/105969PCT/KR2017/014077 of a primary blade (14) and a primary actuator (34); and is comprised of the following stages: 
a stage to generate wind value by measuring the wind power (para. 0050);
 a stage where a control signal is generated using the primary values that are read from the stored memory (43) that have been stored as a result of responding to the measured outputs (paras. 0054-0062); 
and a stage in which the three-dimensional shape of the primary blade is changed due to responding to the control signal output by the controller by the primary actuator (34) (paras. paras. 0044-0045 and 0054-0062).
Goodman does not explicitly disclose a secondary wind power generator comprising a secondary blade.
However, Cardinal drawn to a power generating system teaches a primary wind power generator (301) comprised of a primary blade (Fig. 3) and a secondary wind power generator (302) comprising a secondary blade (paras. 0049) and a controller (305) for controlling the primary and secondary wind power generators (para. 0049).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Goodman by adding a secondary power generator to the primary power generator as taught by Cardinal in order to increase power output.
Regarding claim 34, Goodman as modified by Cardinal teaches all the claimed limitations as stated above in claim 33. Goodman as modified by Cardinal further teaches the three-dimensional shape changing stage of the primary blade is a part of the wind power generation system's method of operation involving the three-dimensional shape changing of the primary blade by the actuator reacting to the control signal to control blade's pitch angle (Goodman, paras. 004-0045), opening and closing of the leading edges that are contained in the primary blade and the pitch angle, or by controlling the opening and closing of the trailing edges contained in the primary blade (Goodman, Figs. 2a-2c; para. 0052).
Regarding claim 35, Goodman teaches in regards to the operational method of the primary wind power generator comprised of a primary blade (14) and a primary actuator (34), the wind power generating system's method of operation is comprised of the following stages: 
memory (43) storage stage for the controller to store control values (paras. 0054-0062); 
a stage where a receiver (33) receives at least one of the pieces of information regarding weather and terrain information of the areas around the primary wind power generator (paras. 0051-0052); 
a stage where the controller (33) generates control signal in response to the primary control values selected from the control values stored in the memory in response to at least one of the values output from the receiver (paras. 0047 and 0052); and 
a stage where the three-dimensional shape of the primary blade is changed in response to the output control signal from the controller by the primary actuator (34) (paras. 0047 and 0052).
Goodman does not explicitly disclose a secondary wind power generator comprising a secondary blade.
However, Cardinal drawn to a power generating system teaches a primary wind power generator (301) comprised of a primary blade (Fig. 3) and a secondary wind power generator (302) comprising a secondary blade (paras. 0049) and a controller (305) for controlling the primary and secondary wind power generators (para. 0049).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Goodman by adding a secondary power generator to the primary power generator as taught by Cardinal in order to increase power output.
Regarding claim 36, Goodman as modified by Cardinal teaches all the claimed limitations as stated above 27. Goodman as modified by Cardinal further teaches the wind power generator's operating method is further comprised of a stage where the accrued power generated by the primary wind power generator is calculated (Goodman, paras. 0053-0054); and a stage where the controller updates the control values according to the calculated accrued power generation (Goodman, paras. 0053-0054).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0263521 A1; US 2015/0211486 A1 are cited for disclosing an actuator a measuring device and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745